EXHIBIT 10.71

FIRST AMENDMENT

TO THE

CAPITALBANK

SALARY CONTINUATION AGREEMENT

DATED OCTOBER 7, 2003

FOR

C. WILLIAM KNAPP, JR.

THIS FIRST AMENDMENT is adopted this 3rd day of March, 2008, effective as of
January 1, 2008, by and between CapitalBank (formerly The Bank of Abbeville), a
state-chartered commercial bank located in Greenwood, South Carolina (the
“Company”), and C. William Knapp, Jr. (the “Executive”).

The Company and the Executive executed the Salary Continuation Agreement on
October 7, 2003 effective as of July 1, 2003 (the “Agreement”).

The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance with Section 409A of the Internal Revenue Code.
Therefore, the following changes shall be made:

Section 1.2 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.2 “Code” means the Internal Revenue Code of 1986, and the implementing
Treasury Regulations, rulings and pronouncements thereunder, all as may be
amended from time to time.

The following Section 1.9a shall be added to the Agreement immediately following
Section 1.9:

 

1.9a “Specified Employee” means a service provider who, as of the date of the
service provider’s Termination of Employment, death or Disability, is a key
employee (as defined in Section 416(i) of the Code without regard to paragraph 5
thereof) of the Company, which determination shall be made in accordance with
Section 409A of the Code, but only if any stock of the Company is publicly
traded on an established securities market or otherwise.

Section 1.11 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.11

“Termination of Employment” means the termination of the Executive’s employment
with the Company for reasons other than death or Disability. Whether a
Termination of Employment takes place is determined based on the facts and
circumstances surrounding the termination of the Executive’s employment and
whether the Company and the Executive employee reasonably anticipated that no
further services would be performed after a certain date or that the level of
bona fide services the Executive would perform after such date (whether as an
employee of the Company or in another capacity) would permanently decrease to no
more than 20 percent of the average level of bona fide



--------------------------------------------------------------------------------

 

services performed (whether as an employee of the Company or in another
capacity) over the immediately preceding 36-month period (or the full period of
services to the Company if the Executive has been providing services to the
employer less than 36 months). The determination of whether a Termination of
Employment has occurred shall be made in accordance with Section 409A of the
Code.

The following Sections 2.5, 2.6 and 2.7 shall be added to the Agreement
immediately following Section 2.4.2:

 

2.5 Restriction on Timing of Distributions. Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a Specified
Employee at Termination of Employment under such procedures as established by
the Company in accordance with Section 409A of the Code, benefit distributions
that are made upon Termination of Employment may not commence earlier than six
(6) months after the date of such Termination of Employment, or if earlier, the
date of death. Therefore, in the event this Section 2.5 is applicable to the
Executive, any distribution which would otherwise be paid to the Executive
within the first six months following the Termination of Employment shall be
accumulated and paid in a lump sum on the first day of the seventh month
following the Termination of Employment, or, if earlier, within sixty (60) days
from the date of the Executive’s death. All subsequent distributions shall be
paid in the manner specified.

 

2.6 Distributions Upon Income Inclusion Under Section 409A of the Code. Upon the
inclusion of any amount into the Executive’s income as a result of the failure
of this non-qualified deferred compensation plan to comply with the requirements
of Section 409A of the Code, to the extent such tax liability can be covered by
the Executive’s accrual balance as shown on Schedule A, a distribution shall be
made as soon as is administratively practicable following the discovery of the
plan failure.

 

2.7 Change in Form or Timing of Distributions. All changes in the form or timing
of distributions hereunder must comply with the following requirements. The
changes:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;

 

  (b) must, for benefits distributable under Sections 2.1, 2.2, 2.3 and 2.4,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made; and

 

  (c) must take effect not less than twelve (12) months after the election is
made.

Section 3.2 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

3.2 Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such payments, the Company shall pay the remaining Accrual Balance amount
set forth on Schedule A at the time of the Executive’s death to the Beneficiary
in a lump sum within sixty (60) days of the Executive’s death.

 

1



--------------------------------------------------------------------------------

Section 3.3 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

3.3 Death After Separation from Service But Before Benefit Distributions
Commence. If the Executive is entitled to benefit distributions under this
Agreement, but dies prior to the commencement of said benefit distributions, the
Company shall distribute the Accrual Balance amount set forth on Schedule A at
the time of the Executive’s death to the Beneficiary in a lump sum within sixty
(60) days of the Executive’s death.

Article 7 of the Agreement shall be deleted in its entirety and replaced by the
following:

Article 7

Amendments and Termination

 

7.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Company and the Executive. However, the Company may unilaterally amend
this Agreement to conform with written directives to the Company from its
auditors or banking regulators or to comply with legislative changes or tax law,
including without limitation Section 409A of the Code.

 

7.2 Plan Termination Generally. The Company and the Executive may terminate this
Agreement at any time. Except as provided in Section 7.3, the termination of
this Agreement shall not cause a distribution of benefits under this Agreement.
Rather, upon such termination benefit distributions will be made at the earliest
distribution event permitted under Article 2 or Article 3.

 

7.3 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 7.2, if the Company terminates this Agreement in the
following circumstances:

 

  (a) Upon the Company’s termination and liquidation of the Agreement pursuant
to irrevocable action taken within thirty (30) days before, or twelve
(12) months after a change in the ownership or effective control of the Company,
or in the ownership of a substantial portion of the assets of the Company as
described in Section 409A(2)(A)(v) of the Code, provided that all distributions
are made no later than twelve (12) months following such termination of the
Agreement and further provided that all the Company’s arrangements which are
substantially similar to the Agreement are terminated so the Executive and all
participants in the similar arrangements are required to receive all amounts of
compensation deferred under the terminated arrangements within twelve
(12) months of the termination of the arrangements;

 

  (b) Upon the Company’s termination and liquidation of the Agreement within 12
months of a corporate dissolution taxed under Section 331 of the Code or with
the approval of a bankruptcy court provided that the amounts deferred under the
Agreement are included in the Executive’s gross income in the latest of the
following years (or, if earlier, the taxable year in which the amount is
actually or constructively received): (i) the calendar year in which the
Agreement terminates; (ii) the first calendar year in which the amount is no
longer subject to a substantial risk of forfeiture; or (iii) the first calendar
year in which the distribution is administratively practical; or

 

2



--------------------------------------------------------------------------------

  (c) Upon the Company’s termination and liquidation of this and all other
non-account balance plans (as referenced in Section 409A of the Code) provided
that (i) such action does not occur proximate to a downturn in the financial
health of the Company; (ii) all distributions are made no earlier than twelve
(12) months and no later than twenty-four (24) months following such
termination, and (iii) the Company does not adopt any new non-account balance
plans for a minimum of three (3) years following the date of such termination;

the Company may distribute the accrual balance as shown on Schedule A,
determined as of the date of the termination of the Agreement, to the Executive
in a lump sum subject to the above terms.

The following Sections 8.13 and 8.14 shall be added to the Agreement immediately
following Section 8.12:

 

  8.13 Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.

 

  8.14 Rescission. Any modification to the terms of this Agreement that would
inadvertently result in an additional tax liability on the part of the
Executive, shall have no effect provided the change in the terms of the plan is
rescinded by the earlier of a date before the right is exercised (if the change
grants a discretionary right) and the last day of the calendar year during which
such change occurred.

IN WITNESS OF THE ABOVE, the Company and the Executive hereby consent to this
First Amendment.

 

Executive:     CapitalBank

/s/ C. William Knapp, Jr.

    By  

/s/ William G. Stevens

C. William Knapp, Jr.     Title   CEO

 

3